t c memo united_states tax_court franklin rex milbourn petitioner v commissioner of internal revenue respondent docket no filed date mary m gillum for petitioner beth a nunnink for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax a dollar_figure addition_to_tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure and a dollar_figure accuracy-related_penalty under sec_6662 after a concession by respondent the issues remaining for decision are whether petitioner is entitled to a dollar_figure alimony deduction for payments made to brenda ann marshall during his taxable_year and whether petitioner is liable for an addition_to_tax under sec_6651 for his taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in tennessee at the time he filed his petition petitioner married ms marshall on date on date ms marshall filed a complaint for absolute divorce in the family and probate_court of cumberland county tennessee family and probate_court on the same date the family and probate_court issued a notice of injunction to both petitioner and ms marshall enjoining the parties from among other things transferring assigning borrowing against concealing or dissipating marital property without the consent of the other party the notice of injunction also required each party to maintain on brief respondent concedes that petitioner is not liable for the sec_6662 accuracy-related_penalty for records of all expenditures and to make the records available to the other party upon request sometime in ms marshall’s attorney prepared an initial draft of a marital dissolution agreement draft mda which purportedly outlined responsibilities for petitioner and ms marshall among the responsibilities discussed in the draft mda was the payment of alimony from petitioner to ms marshall the draft mda provided that petitioner would pay ms marshall dollar_figure per month in alimony however petitioner wanted it reduced to around dollar_figure a month because petitioner and ms marshall disagreed on the amount of the monthly alimony payment neither party signed the draft mda on date the family and probate_court issued a decree of divorce awarding ms marshall an absolute divorce and reserving all other issues for future determination during petitioner and ms marshall lived separately in petitioner went to work as a subcontractor and estimator in new orleans louisiana and continued to work there in during petitioner made payments to ms marshall totaling dollar_figure petitioner prepared a typewritten ledger listing payments he claimed to have made during to ms marshall the draft mda was not available to be introduced as evidence from his bank accounts these payments to ms marshall were in the form of either checks or transfers from petitioner’s regions personal account regions regions mci cumberland account regions mci or whitney bank account whitney bank as follows date method bank amount check counter regions dollar_figure check regions big_number check regions big_number check regions big_number check regions big_number transfer regions big_number check regions big_number transfer regions big_number transfer regions big_number check whitney bank big_number check regions big_number transfer regions big_number transfer regions mci big_number total big_number on brief respondent contends that this payment has not been substantiated on date the family and probate_court issued an amended final decree of divorce which incorporated a written mda final mda into the decree of divorce and ordered petitioner and ms marshall to comply with the provisions of the final mda pertaining to alimony paragraph of the final mda - - provides alimony it is further agreed between the parties that petitioner shall pay to ms marshall beginning on the date of execution of this agreement the sum of four thousand five hundred dollar_figure dollars per month as alimony said monthly payment shall continue with adjustment to decrease the alimony in an amount equivalent to the earned_income of ms marshall adjustment of the alimony will be determined from the gross_income of ms marshall on an annual basis or in advance if deemed appropriate by one or both of the parties alimony will not exceed four thousand five hundred dollar_figure dollars per month if ms marshall should remarry said payments shall be adjusted accordingly by decreasing the alimony in an amount equivalent to the earned_income of ms marshall the alimony may be adjusted on an animal sic basis or in advance if deemed appropriate by one or both parties ms marshall shall provide to petitioner upon written or electronic request a verification of income for the adjustment of alimony payments alimony payments will terminate on the death of petitioner alimony payments will not terminate on the remarriage of ms marshall said payments will terminate on the death of ms marshall according to petitioner there were no substantial changes between the draft mda and the final mda other than the amount of alimony payable to ms marshall paragraph provides that ms marshall will pay all taxes on personal and business earnings and claim any payments from petitioner as earnings in accordance with local state and federal tax law both petitioner and ms marshall signed and dated the final mda on date petitioner did not file his federal_income_tax return until date on line of the return petitioner claimed an alimony deduction of dollar_figure and listed ms marshall’s taxpayer_identification_number as the recipient’s social_security_number on date respondent issued to petitioner a notice_of_deficiency disallowing the dollar_figure alimony deduction for petitioner timely filed a petition disputing respondent’s determinations in the notice_of_deficiency opinion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 at trial and on brief petitioner argues that he paid dollar_figure in alimony to ms marshall during however petitioner claimed a dollar_figure alimony deduction on his tax_return petitioner has not provided any explanation for this dollar_figure discrepancy in the notice_of_deficiency respondent also disallowed itemized_deductions of dollar_figure petitioner does not dispute that adjustment deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to the claimed deductions 503_us_79 292_us_435 the issue for decision is what amount if any petitioner is entitled to as an alimony deduction on his federal_income_tax return petitioner argues that he made payments totaling dollar_figure to ms marshall in petitioner further argues that the payments are alimony pursuant to the terms of the draft mda created by ms marshall’s attorney in and thus properly deductible from his gross_income respondent argues that petitioner made payments totaling dollar_figure to ms marshall in however respondent argues that the payments do not meet the code’s definition of alimony because there was no divorce or separation agreement in place between petitioner and ms marshall during petitioner’s taxable_year that specified alimony to be paid sec_215 allows an individual taxpayer a deduction for alimony or separate_maintenance payments paid during the taxable_year for purposes of sec_215 ‘alimony or separate_maintenance payment’ means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_215 sec_71 sets forth a four-pronged inquiry for determining whether a payment constitutes alimony or separate_maintenance sec_71 provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the foregoing requirements are conjunctive a payment is deductible_alimony only if all four requirements of sec_71 are satisfied sa’d v commissioner tcmemo_2012_348 at the principal dispute between the parties concerns sec_71 respondent argues that none of the payments made by petitioner to ms marshall throughout constitute alimony because there was no divorce or separation instrument in existence during petitioner’s taxable_year that required alimony payments accordingly we must determine whether all or some of the payments made by petitioner during were received by or on behalf of ms marshall under_a_divorce_or_separation_instrument see sec_71 sec_71 defines the term divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse during the first half of petitioner’s taxable_year no decree of divorce was in place on date the family and probate_court issued a decree of divorce awarding ms marshall an absolute divorce and reserving all other issues for future determination the decree of divorce did not include any instructions provisions or guidance with respect to the payment of alimony on date the family and probate_court issued an amended final decree of divorce incorporating the final mda signed by both petitioner and ms marshall on date the terms of the final mda as incorporated into the amended final decree of divorce require petitioner to pay alimony to ms marshall however the amended final decree of divorce--and the requirement that petitioner pay alimony to ms marshall--was not in place until consequently petitioner’s payments to ms marshall during were not made under a decree of divorce furthermore petitioner concedes that no separate_maintenance agreement existed between him and ms marshall during therefore we must determine whether all or some of petitioner’s payments to ms marshall were made pursuant to a written_separation_agreement the term written_separation_agreement is not defined in the code the applicable regulations or in the legislative_history leventhal v commissioner tcmemo_2000_92 tax ct memo lexi sec_106 at citing 79_tc_340 greenfield v commissioner tcmemo_1978_386 tax ct memo lexi sec_132 at a written_separation_agreement has been interpreted to require a clear statement in written form memorializing the terms of support between the parties jacklin v commissioner t c pincite 59_tc_97 while an oral agreement does not qualify as a written_separation_agreement an oral agreement in court which is recorded in a written official transcript does qualify 66_tc_1058 a separation agreement requires mutual assent of the parties 90_tc_684 letters which do not show a meeting of the minds between the parties cannot collectively constitute a written_separation_agreement see 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir 59_tc_846 however where one spouse assents in writing to a letter proposal of support by the other spouse a valid written_separation_agreement has been held to exist leventhal v commissioner tax ct memo lexi sec_106 at petitioner contends that he is entitled to an alimony deduction of dollar_figure for payments he made to ms marshall during because the payments were made pursuant to the draft mda verbally attested to and later clarified through a written divorce decree and oral stipulation and a amended divorce decree and final mda to the contrary respondent contends that none of the payments petitioner made to ms marshall during were deductible_alimony pursuant to a written_separation_agreement we agree with respondent for the following reasons first the most that can be said about the draft mda is that it contemplated a prospective course of action concerning alimony which was never agreed to by the parties although the draft mda was not introduced at trial petitioner testified credibly that the draft mda was prepared by ms marshall’s attorney in and that it included provisions concerning the payment of alimony by petitioner to ms marshall however the draft mda was never signed by the parties because they failed to reach an agreement on a crucial term the monthly amount of alimony to be paid_by petitioner to ms marshall the draft mda was simply the beginning of a negotiating process between petitioner and ms marshall what triggered the breakdown in their negotiations was that ms marshall was seeking more while petitioner wanted to pay less as petitioner stated we couldn’t agree on the amounts i wanted to pay less she wanted me to pay more at best the draft mda was nothing more than a unilateral offer by ms marshall to enter into a separation agreement and there was no mutual assent by the parties see kronish v commissioner t c pincite estate of hill v commissioner t c pincite second there was no meeting of the minds between petitioner and ms marshall with respect to alimony until the parties signed the final mda on date as previously discussed the draft mda was not signed by the parties because they were unable to agree on a monthly alimony amount on date the family and probate_court entered an initial decree of divorce however the decree of divorce expressly reserved determination of all other issues ie alimony for a future date the date final mda is the first document that establishes the payment of alimony and is signed by the parties paragraph of the final mda as incorporated into the final amended decree of divorce provides that petitioner shall pay to ms marshall beginning on the date of execution of this agreement the sum of four thousand five hundred dollar_figure dollars per month as alimony emphasis added the execution date of the final mda is the date that petitioner and ms marshall signed the agreement date see black’s law dictionary 9th ed defining execute as mak ing a legal document valid by signing to bring a legal document into its final legally enforceable form accordingly we find that there was no written_separation_agreement in place between petitioner and ms marshall until the execution of the final mda on date as we stated in garner v commissioner tcmemo_1973_79 tax ct memo lexis at a written instrument therefore has always been required under this statute congress was interested in requiring a clear statement of the separation agreement so it could be determined with certainty the amount of payments to be included in the wife’s income and the allowable corresponding deduction available to the husband therefore we hold that petitioner is not entitled to his claimed alimony deduction under sec_215 for sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file a return the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id sec_6651 imposes an addition_to_tax of per month of the amount of tax required to be shown on the return not to exceed for failure_to_file a return on the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect to prove reasonable_cause for a failure to timely file the taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 tax ct memo lexi sec_221 perez v commissioner tcmemo_1988_464 tax ct memo lexis at petitioner’s federal_income_tax return was due_date petitioner filed his return on date therefore respondent has satisfied his burden of production with respect to the sec_6651 addition_to_tax under sec_7491 petitioner argues that he was unable to timely prepare and file his tax_return because he temporarily worked in new orleans in the wake of hurricane katrina petitioner further argues that he traveled back and forth between new orleans and tennessee during and which caused his necessary records to be in different places--namely in new orleans and in the custody of ms marshall in tennessee this court has previously held that traveling related to a busy work schedule does not constitute reasonable_cause for the untimely filing of a tax_return see crittenden v commissioner tcmemo_2003_186 tax ct memo lexi sec_186 at furthermore petitioner acknowledged that at the latest he had all necessary documents to file his tax_return by nonetheless petitioner failed to file his tax_return until date petitioner has not demonstrated that he exercised ordinary business care and prudence that would qualify him for relief from the sec_6651 addition to tax consequently we find that petitioner has not met his burden and we will sustain respondent’s determination under sec_6651 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and the addition_to_tax under sec_6651 and for petitioner as to the accuracy-related_penalty
